Citation Nr: 0710693	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-34 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating under the provisions of 
38 U.S.C.A. § 1151 for tinnitus, to include extra-schedular 
consideration under 38 CFR 3.321(b).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This matter is on appeal from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to VA benefits pursuant to 38 
U.S.C.A. § 1151 for tinnitus as a result of antiretroviral 
medication prescribed by a VA physician in January 1999 to 
treat HIV.  A noncompensable evaluation was assigned, 
effective August 2001, and the veteran appeals.


FINDINGS OF FACT

1.  In September 1989, the veteran filed a claim for 
entitlement to service connection for tinnitus asserting that 
he developed a ringing in both ears as a result of active 
duty.  The claim was denied and he did not appeal

2.  In February 1991, the veteran was found to be HIV 
positive.

3.  In January 1999, the veteran's VA physician prescribed 
antiretroviral medication which worsened his tinnitus.

4.  Prior to receiving the antiretroviral medication, the 
veteran complained of tinnitus. 

5.  After receiving the antiretroviral medication, the 
veteran complained of worsening tinnitus.


CONCLUSION OF LAW

The criteria for a compensable evaluation for tinnitus under 
the provisions of 38 U.S.C.A. § 1151 have not been met.  38 
U.S.C.A. §§ 1151, 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 
3.322(a), 4.1, 4.3, 4.7, 4.22, 4.87, Diagnostic Code (DC) 
6260 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran is 
entitled to higher rating at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Because the veteran has appealed from an initial award, 
consideration will be given to whether a higher initial 
disability evaluation is warranted for any period of time 
since the award under 38 U.S.C.A. § 1151.  However, given the 
unique single rating for tinnitus, regardless of the level of 
disability, and evidence that the condition has not 
significant changed during the appeal period, a uniform 
evaluation is warranted.

In calculating the award of benefits under 38 U.S.C.A. § 
1151, an additional disability of a nonservice-connected 
condition resulting from aggravation of an injury by VA 
medical treatment is to be compensated as though it were a 
service-connected disability.  According to the relevant 
regulations, in cases involving aggravation by active 
service, the rating will reflect only the degree of 
disability over and above the degree of disability existing 
at the time of entrance into active service, whether the 
particular condition was noted at the time of entrance into 
active service, or whether it is determined upon the evidence 
of record to have existed at that time.  See 38 C.F.R. §§ 
3.322(a), 4.22.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule except that if the disability is 
total (100 percent) no deduction will be made. 

In a precedent opinion, the VA General Counsel held, based on 
a literal reading of the language in the above cited 
regulations, that the provisions of 38 C.F.R. §§ 3.322(a) and 
4.22 were applicable to the rating of a disability for which 
compensation was payable under the provisions of 38 U.S.C.A. 
§ 1151.  See VAOPGCPREC 4- 2001 (Feb. 2, 2001).  That is to 
say, in cases in which a pre-existing disability is 
aggravated by VA treatment, the percentage compensation 
payable under 38 U.S.C.A. § 1151 is determined by subtracting 
the degree of disability prior to the VA treatment (if 
ascertainable) from the current overall degree of disability.  
The Board is bound by this opinion.  See 38 U.S.C.A. 
§ 7104(c) (the Board shall be bound in its decisions by 
applicable law, regulations, instructions of the Secretary, 
and precedent opinions of the GC).

Under DC 6260, a 10 percent rating will be assigned for 
tinnitus.  The regulations offer no provision for the 
assignment of a higher rating or, for that matter, a lower 
rating.  Furthermore, the single 10 percent rating is the 
highest available regardless of whether the tinnitus is 
considered to be in one ear or both ears.  Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  In this way, the 
veteran's tinnitus disability is unique from many of the 
disability ratings under the regulations.  The veteran 
contends that he is entitled to a 10 percent rating because 
the antiretroviral medication prescribed by a VA physician 
worsened his tinnitus.

Regrettably, the claim must be denied.  In the instant case, 
prior to being prescribed the antiretroviral medication, the 
veteran acknowledged having symptoms of tinnitus (ringing in 
the ears).  He, in fact, filed a claim seeking service 
connection for tinnitus before he was diagnosed with HIV.  
Therefore, the evidence is uncontroverted that he experienced 
tinnitus prior to the medication.  Given that tinnitus has 
only a single disability rating, the level of disability from 
tinnitus pre-antiretroviral medication would have been 10 
percent.  

After being prescribed the medication, the veteran continued 
to report tinnitus but at a more severe level.  Nonetheless, 
because of the unique rating associated with tinnitus, the 
post-antiretroviral medication rating would still be 10 
percent.  As noted above, the regulation does not adjust for 
differing levels of tinnitus.  

While the increase in the veteran's level of tinnitus 
reflects a worsening of symptomatology, which the veteran is 
competent to report as it comes to him through his senses, 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994), the higher 
level of symptomatology is not provided for in the 
regulations.  Therefore, the degree of disability existing 
pre-medication (10 percent) is deducted from the present 
degree of disability (10 percent) and the result is a 
noncompensable evaluation.  For this reason, a higher rating 
is not warranted.

Next, the Board has considered whether the veteran is 
entitled to a rating for tinnitus on account of 
considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to show 
that the veteran's tinnitus has presented such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) (2006). 

The current evidence of record does not reflect that the 
veteran has required frequent hospitalization for tinnitus, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards that are 
based on the average impairment of employment.  In view of 
these findings and in the absence of evidence of 
extraordinary symptoms, the Board concludes that the 
schedular criteria adequately contemplate the nature and 
severity of the veteran's tinnitus. Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of the issue for consideration of an 
extraschedular evaluation is not warranted.

Given the nature of the veteran's tinnitus prior to, and 
after being prescribed antiretroviral medication by a VA 
physician in January 1999, the Board finds that there is no 
basis under the law and regulations discussed above for 
awarding a higher evaluation than already assigned at any 
time during the pendency of this claim.  The Board concludes 
that, for the reasons set out above, the preponderance of the 
evidence is against the claim for a compensable evaluation 
for tinnitus.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply; therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in May 2002.  

This appeal stems from the original grant of benefits in July 
2002.  Once a benefit is granted, the notice requirements of 
38 U.S.C.A. § 5103(a) are satisfied; no further notice is 
needed should the veteran appeal some aspect of the initial 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Sutton v. Nicholson, 20Vet. App. 419 (2006) (compliance with 
38 U.S.C.A. § 5103(a) notice was not required in an appeal 
for an increased rating from a pre-VCAA grant of service 
connection); and VAOPGCPREC 8-2003 (notices of disagreement 
do not constitute new claims requiring VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue).  In this case, the veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  The essential facts are not in 
dispute.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
Given the regulatory limitation of a single 10 percent rating 
for tinnitus, a remand for a VA examination or opinion would 
serve no useful purpose.  Moreover, the Board has reviewed 
the letter from the veteran's previous VA physician as to his 
level of disability.  Therefore, the available medical 
evidence is sufficient for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim; 
however, he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled and 
no further action is necessary under the mandate of the VCAA.


ORDER

A compensable rating under the provisions of 38 U.S.C.A. 
§ 1151 for tinnitus, to include extra-schedular consideration 
under 38 CFR 3.321(b), is not warranted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


